            Case 1:20-cr-00326-LTS Document 43 Filed 01/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :       20-CR-326 (LTS)
                                                                       :
FRANCIS GUZMAN SANCHEZ and EDUARDO                                     :
GARCIA,                                                                :
                                                                       :
                                    Defendants.                        :
                                                                       X
----------------------------------------------------------------------


                                                     ORDER

                 A telephonic pretrial conference is scheduled to take place in the above captioned

case on January 19, 2021, at 3:00 p.m.

                 To access the call, participants must dial 888-363-4734, enter the access code

1527005, and the security code 2271. (Members of the press and public may call the same

number, but will not be permitted to speak during the conference.) Chambers will provide

counsel with a telephone number at which the interpreter can be reached at the time of the pre-

conference; it is counsel’s responsibility to conference the interpreter in with the Defendant for

the pre-conference.

                 During the call, participants are directed to observe the following rules:

                 1.       Use a landline whenever possible.

                 2.       Use a handset rather than a speakerphone.

                 3.       All callers to the line must identify themselves if asked to do so.

                 4.       Identify yourself each time you speak.

                 5.       Mute when you are not speaking to eliminate background noise.


US V GARCIA GUZMAN SANCHEZ - ORD SCHD TELE CONF.DOCX                           VERSION JANUARY 15, 2021
                                               1
          Case 1:20-cr-00326-LTS Document 43 Filed 01/15/21 Page 2 of 2




               6.      Spell proper names.

               Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media

credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.

       SO ORDERED.

Dated: New York, New York
       January 15, 2021
                                                             __/s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




US V GARCIA GUZMAN SANCHEZ - ORD SCHD TELE CONF.DOCX                          VERSION JANUARY 15, 2021
                                               2
